—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Wager, J.), dated May 15, 1991, which, upon an order of the same court entered April 16, 1991, granting the separate motions of the defendants Incorporated Village of Floral Park and County of Nassau pursuant to CPLR 4401 to dismiss the complaint, dismissed the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed, with one bill of costs.
A car making a left turn at an intersection in the Incorporated Village of Floral Park was struck by an oncoming car. The turning car then struck the plaintiffs, who were pedestrians waiting to cross one of the streets.
We find that the court properly dismissed the complaint insofar as it is asserted against the Incorporated Village of *701Floral Park because the roads at the intersection where the accident occurred were owned by the County of Nassau and the Village did not exercise any control over left turns at the intersection. In addition, the court properly dismissed the complaint insofar as it is asserted against the County because there was no evidence that there was a dangerous condition at the intersection which contributed to the happening of the accident.
We have reviewed the plaintiffs’ remaining contentions and find them to be without merit. Mangano, P. J., Balletta, Santucci and Hart, JJ., concur.